12-1314
    Arrechea-Martinez v. Holder
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A089 192 156
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 15th day of November, two thousand thirteen.

    PRESENT:
             RALPH K. WINTER,
             GUIDO CALABRESI,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    JENNIFER ANDREA ARRECHEA-MARTINEZ, AKA
    JENNIFER DANIELLA LOPEZ-JUAREZ
    MARTINEZ,
              Petitioner,

                        v.                                 12-1314
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                  Jon E. Jessen, Law Offices of Jon E.
                                     Jessen, Stamford, Connecticut.

    FOR RESPONDENT:                  Stuart F. Delery, Acting Assistant
                                     Attorney General; Cindy S. Ferrier,
                                     Assistant Director; Joseph A.
                                     O’Connell, Trial Attorney, Office of
                                     Immigration Litigation, United
                                     States Department of Justice,
                                     Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Petitioner Jennifer Andrea Arrechea-Martinez, a native
and citizen of Guatemala, seeks review of a March 5, 2012,
decision of the BIA affirming an August 30, 2010, decision
of Immigration Judge (“IJ”) Michael W. Straus, denying
Arrechea-Martinez’s application for asylum, withholding of
removal and relief under the Convention Against Torture
(“CAT”). In re Jennifer Andrea Arrechea-Martinez, No. A089
192 156 (B.I.A. Mar. 5, 2012), aff’g No. A089 192 156
(Immig. Ct. Hartford, Conn. Aug. 30, 2010). We assume the
parties’ familiarity with the underlying facts and
procedural history in this case.

     Under the circumstances of this case, we review both
the BIA and the IJ opinions, “minus the . . . argument for
denying relief that was rejected by the BIA.” Xue Hong Yang
v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).
The applicable standards of review are well-established. See
8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).

     Because, in her brief, Arrechea-Martinez explicitly
abandons any challenge to the denial of CAT relief, we
consider only the agency’s denial of asylum and withholding
of removal. We agree with the agency that Arrechea-Martinez
did not establish her eligibility for relief.

     The agency reasonably found that the mistreatment
described by Arrechea-Martinez – once being struck four
times with a belt by her father, and his attempt to hit her
on another occasion – was insufficient to rise to the level
of persecution.

     Arrechea-Martinez’s claim that she suffered emotional
harm, rising to the level of persecution, is unavailing. In
holding that harm must rise above “mere harassment” in order
to constitute persecution, we have noted that the definition
of harassment included actions that cause, inter alia,
“substantial emotional distress.” Ivanishvili v. U.S. Dep’t
of Justice, 433 F.3d 332, 341 (2d Cir. 2006)(citation
omitted); see also Mei Fun Wong v. Holder, 633 F.3d 64, 72

                             2
(2d Cir. 2011) (emphasizing that “persecution is an extreme
concept that does not include every sort of treatment our
society regards as offensive”) (internal quotation marks and
citation omitted).

     Substantial evidence also supports the agency’s
determination that Arrechea-Martinez failed to establish a
well-founded fear of future persecution, given that she
lived with her father for several years after the beating
without further incident. See Jian Xing Huang v. INS, 421
F.3d 125, 129 (2d Cir. 2005) (finding that, absent “solid
support in the record,” a fear of future persecution is
“speculative at best”). Moreover, since she is no longer a
minor, she need not live with her father if removed to
Guatemala.

     Although Arrechea-Martinez challenges the IJ's finding
that she did not establish a nexus between the alleged
persecution and a protected ground, we need not address this
claim since the BIA, in its analysis, assumed that she had.
Likewise, Arrechea-Martinez’s arguments that the IJ failed
to make a credibility determination, and that she was a
credible witness, are irrelevant – both the IJ and the BIA
considered her testimony to be credible.

      Ultimately, because Arrechea-Martinez was unable to
show the objective likelihood of persecution needed to make
out an asylum claim, she was necessarily unable to meet the
higher standard required to succeed on a claim for
withholding of removal. See Paul v. Gonzales, 444 F.3d 148,
156 (2d Cir. 2006); Gomez v. INS, 947 F.2d 660, 665 (2d Cir.
1991).

     For the foregoing reasons, the petition for review is
DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3